Citation Nr: 0120871	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  01-01 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation in excess of 30 percent for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD and assigned an initial 30 
percent evaluation effective to the date of claim.  The Board 
has rephrased the issue listed on the title page to reflect 
that this is an initial rating claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (where an appeal stems from an 
initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating).  The Board notes that, by letter received in March 
2000, the veteran has withdrawn a claim for entitlement to 
non-service connected pension which was previously remanded 
by the Board in December 1999.

The Board notes that the veteran's allegations that his PTSD 
disability has resulted in his unemployability raises a claim 
for a total disability rating based upon individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (where a claimant submits evidence of 
medical disability and makes a claim for highest rating 
possible, and additionally submits evidence of 
unemployability, VA must consider a TDIU claim).  This claim 
is referred to the RO for appropriate action.


REMAND

As noted above, the veteran alleges that his PTSD disability 
has resulted in his unemployability.  The record reflects 
that he has been awarded Supplemental Security Income (SSI) 
by the Social Security Administration (SSA) for disability 
which began in March 1997.  The basis for his award of SSI 
benefits, however, is unclear as the supporting documents and 
medical records are not of record.  The RO must obtain the 
documents supporting the veteran's award of SSI benefits 
prior to any further adjudication by the Board.  Lind 
v. Principi, 3 Vet. App. 493 (1992) (VA has a duty to obtain 
SSA records when a possibility exists that such records would 
establish entitlement to the benefits sought).  See also 
38 U.S.C.A. § 5107A(b)(3) (West Supp. 2001).

During the appeal period, the veteran has been assigned 
Global Assessment of Functioning (GAF) scores ranging from 40 
to 60 for his PTSD.  These scores represent an assessment of 
his psychological, social, and occupational impairment which 
is between major to moderate in degree.  See 38 C.F.R. 
§ 4.130 (2000) (rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM-IV in 
order to apply the general rating criteria for rating mental 
disorders).  Once the SSA records are obtained, the Board is 
of the opinion that the veteran should be afforded a VA PTSD 
examination, based upon review of the claims folder, in order 
to determine the current severity of his PTSD.  It appears 
that he last underwent a psychiatric examination for 
disability evaluation in March 1998.

On remand, the RO should also determine whether any further 
development is warranted under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Accordingly, this claim is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to identify, by name(s), 
location(s) and date(s) of treatment, any 
private providers of treatment for PTSD whose 
records are not currently associated with the 
claims folder.  Thereafter, the RO should 
attempt to obtain all identified clinical 
records

2.  The RO should obtain the veteran's VA 
clinical records of treatment for PTSD since 
July 2000.  

3.  The RO should contact SSA and obtain a 
copy of all supporting documents and medical 
records relative to its award of SSI benefits 
to the veteran in 1997.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) are fully complied with and satisfied.

5.  Upon completion of all additional 
development, the veteran should be afforded 
VA psychiatric examination, with benefit of 
review of his claims folder, to determine the 
current severity of his PTSD.  All indicated 
tests, studies and interviews should be 
conducted.  The examiner is requested to 
provide a GAF score for the PTSD diagnosis 
and explain what the score represents.  The 
claims folder must be available for review by 
the examiner.

6.  Thereafter, the RO should readjudicate 
the claim for an evaluation in excess of 30 
percent for PTSD.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


